Citation Nr: 0521179	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds (SFW) to the right arm, to 
include triceps weakness, on appeal from the initial grant of 
service connection.

2.  Entitlement to an increased rating for gunshot wound 
(GSW) residuals to the right femur and posterior thigh, 
Muscle Group XIII, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for impairment of the 
right tibial nerve, to include hypesthesia, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In January 2003, the RO denied the claims for increased 
ratings for the right thigh disability, the right tibial 
nerve disability, donor site scars of the left thigh and 
right abdomen, and residuals of a rupture of the right 
Achilles tendon.  In January 2003, the veteran submitted a 
notice of disagreement on these four issues.  A statement of 
the case (SOC) was issued on March 11, 2003, that addressed 
three of the claims, but omitted the issue of a higher rating 
for residuals of a rupture of the right Achilles tendon.  The 
veteran submitted a substantive appeal in March 2003.

In June 2003, a Decision Review Office (DRO) granted 
entitlement to service connection for right triceps muscle 
weakness and assigned an initial 10 percent rating.  In 
October 2003, the veteran submitted a notice of disagreement 
with this decision.  He also stated that he wanted to 
continue his appeal for the issues of evaluations of the 
wound to his right thigh and right tibial nerve, but wanted 
to drop the other issues on appeal.  Accordingly, the claims 
for increased ratings for donor site scars of the left thigh 
and right abdomen and residuals of a rupture of the right 
Achilles tendon have been withdrawn.  See 38 C.F.R. § 20.204 
(2004).  An SOC addressing the claim for a higher rating for 
right triceps muscle weakness was issued on April 11, 2005, 
and the veteran submitted a substantive appeal that same 
month.

The veteran requested hearings at the RO and before the 
Board; however, he thereafter withdrew these requests.


FINDINGS OF FACT

1.  The severity of the veteran's SFW residuals of the right 
arm, to include triceps weakness, is consistent with no more 
than moderate muscle disability.

2.  The severity of the veteran's GSW residuals to the right 
femur and posterior thigh, Muscle Group XIII, is consistent 
with no more than moderate muscle disability.

3.  The veteran's right tibial nerve, to include hypesthesia, 
demonstrates no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of shell fragment wounds to the right 
arm, to include triceps weakness, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.71a, 4.73, Diagnostic Codes 5205-5213, 5306 (2004).

2.  The criteria for an increased rating for residuals of 
gunshot wounds to the right femur and posterior thigh, Muscle 
Group XIII, currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5253, 5255, 
5313 (2004).

3.  The criteria for an increased rating for impairment of 
the right tibial nerve, to include hypesthesia, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8524 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of September 2002 
and March 2005 letters from the RO to the veteran, as well as 
in the discussions in the January and June 2003 rating 
decisions and the May 2003 and April 2005 statements of the 
case.  He was told what was required to substantiate his 
increased rating claims and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  The RO explained what information or evidence was 
pertinent to the claims and asked the veteran to submit to 
the RO as soon as possible any such evidence, which would 
include that in his possession.  The September 2002 
development letter was provided to the veteran before the 
initial adjudication of the claims by the RO.  

To any extent that the veteran was not provided complete and 
adequate notice prior to the initial adjudication of his 
claims, this was not prejudicial.  He was provided notice 
which was adequate and following the notice, he was provided 
subsequent process.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains VA examination reports dated in April 
1974, December 2002, and April 2003.  The veteran stated that 
he has received no post-service treatment for the 
disabilities on appeal.  

The record suggests that the veteran's service medical 
records were in the claims file at one time, but presently 
the claims file does not contain these records.  VA 
recognizes that there is a heightened duty in cases such as 
this where the service medical records are lost or were 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Here, the Board has considered further development of the 
claims, to include a search for the veteran's service medical 
records, but at this point no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran desires a decision on the merits rather than a 
remand, as he stated in May 2005.  Additionally, he stated in 
March 2005 that he may be unable to report for a scheduled VA 
examination due to his failing health, and pursuant to a June 
2005 motion, the case was advanced on the docket based on the 
veteran's advanced age and declining health.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.




II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The right 
arm claim is on appeal from an initial rating upon the 
granting of service connection.  In such a case, the entire 
body of evidence is for equal consideration, and it is 
necessary to determine whether the veteran has at any time 
since his original claim met the requirements for a higher 
disability rating.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).  First, an open comminuted fracture with 
muscle or tendon damage will be rated as severe, unless (for 
locations such as the wrist or over the tibia) the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a).  A through and through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  
38 C.F.R. § 4.56(c).

For DCs 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  
38 C.F.R. § 4.56(d)(4).

The service medical records are not in the claims file, but 
the record establishes the veteran received gunshot and shell 
fragment injuries in April 1945.  According to VA examination 
in April 1974, there was a through and through GSW to the 
right posterior thigh and SFW of both arms, among other 
things.  Initial residuals included cramps in the right calf 
and foot and some numbness in the first to third toes of the 
right foot. 



Residuals of SFW to the right arm, to include right triceps 
weakness 

An April 1974 VA examination report is the earliest dated 
medical evidence of record.  The only objective finding on 
physical examination of the right arm was a scar on the 
medial aspect of the distal half, slightly depressed but 
nontender and nonadherent.  The examination report notes that 
the veteran was able to fully elevate his right upper 
extremity above his head and that the deep reflexes of the 
upper extremity were normal.  The arms and forearms were of 
equal circumference.  X-ray interpretation at that time noted 
no soft tissue pathology in the region of the right arm.  
Small calcific bone deposits were observed as an incidental 
finding.  The April 1974 VA examiner's diagnoses included SFW 
to both arms, but he only assessed that there were retained 
multiple metallic foreign bodies in the left arm, confirmed 
by X-ray.

An April 2003 VA muscle examination report also addresses the 
SFW to the right arm.  The veteran reported that he has some 
weakness in the triceps muscle and stated that he has foreign 
bodies that have been seen in the right arm area from 
previous X-ray.  The examiner stated the wound to the right 
arm was debrided in the field and that the veteran has 
retained fragments according to previous X-ray. The examiner 
found no muscle flare-ups or residual discomfort to the right 
arm.  He also found no tissue loss, bone involvement, or loss 
of muscle function.  The veteran, however, told the examiner 
that he felt his right arm tires more quickly than it used 
to.  The examiner found diffuse and essentially symmetric 
appearing upper extremity muscle atrophy due to 
deconditioning.  Arm measurements were symmetrical, and there 
was no evidence of additional asymmetric intrinsic or 
extrinsic muscle atrophy.  The veteran was nontender to 
palpation of the medial or lateral epicondyle.  Range of 
motion of the right elbow was nearly full, with only a 5 
degree loss of flexion and a 15 degree loss of supination.       

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The medical 
evidence of record generally indicates the right arm injury 
involves the area of the triceps muscle, and the RO rated the 
veteran's right arm disability under DC 5306, Muscle Group 
VI, which involves the extensor muscles of the elbow, to 
include the triceps.  Given the above information, the Board 
considers DC 5306 the most appropriate diagnostic code.  

The veteran is right-arm dominant.  Disability ratings under 
DC 5306 for the dominant arm allow for a 10 percent rating 
based on moderate impairment, a 30 percent rating for 
moderately severe impairment, and a 40 percent rating for 
severe impairment.  38 C.F.R. § 4.73.  The right arm is 
currently rated as 10 percent disabling based on moderate 
muscle impairment, so a higher rating would require a showing 
of moderately severe or severe impairment. 

The veteran has consistently reported that the right arm 
underwent debridement in service, and this fact, i.e., the 
type of injury, appears to be the primary reason his right 
arm disability is currently considered moderately impaired.  
The medical evidence, however, demonstrates virtually no 
objective findings, other than scarring, essentially no 
history of post-service treatment, limited in-service 
treatment, and the only noted complaint now is muscle 
weakness in the triceps.  These findings are consistent with 
no more than moderate muscle impairment.  It is also noted 
that while the veteran and the April 2003 VA examiner report 
a history of retained metallic foreign bodies, as confirmed 
by previous X-ray, the only X-ray report of record does not 
establish retained metallic foreign bodies in the right arm.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration was also 
given to the DCs involving the elbow and forearm, DCs 5205 to 
5213, but again, the only complaint is triceps weakness, and 
the range of motion testing was not limited to any 
compensable degree.    

Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Right arm 
motion at the April 2003 VA examination was accompanied by 
significant crepitus and grating, but there was no evidence 
of additional loss due to pain, weakened movement, excess 
fatigability, or incoordination.  The veteran did not 
complain and the examiner found no pain, fatigue, or 
incoordination.  Despite the veteran's report of triceps 
weakness, upper extremity strength was graded 5/5 throughout.

Finally, the limited evidentiary record reflects no 
impairment of the right arm, such as neurological impairment, 
not already contemplated in the currently assigned rating.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

GSW residuals to the right femur and posterior thigh, right 
tibial nerve injury

At an April 1974 VA examination, the veteran reported 
sustaining a gunshot wound to the right thigh.  Examination 
of the residual scars demonstrated entrance and exit wounds 
consistent with a through and through injury.  The right heel 
cord did not present any residual thickening, swelling, or 
tenderness.  The right calf demonstrated normal power, and 
the right ankle allowed motion from 0 to 50 degrees.  He was 
able to stand on tiptoes, rock back on heels, and stand on 
the outer borders of his feet, although he did not stand on 
the tiptoe of his right foot as well as he did on his left 
foot.  Knee jerks were present, equal, and sluggish.  There 
was diminution of sensation to pinprick, over the 
posteromedial aspect of the right calf and medio-plantar 
aspect of the right foot.  No muscle weakness was noted in 
the right lower extremity.  The flexors of the right knee and 
the extensors of the right hip had normal power.  The veteran 
walked without a limp.  X-ray revealed soft tissues of the 
right thigh to be normal.  There was some periostitis and 
myositis involving the anterior cortical surface of the upper 
one-third of the femur, with no other evidence of osseous 
pathology involving the shaft of the right femur.  The 
diagnoses included "hypesthesis in distribution right tibial 
nerve" and no residual muscle weakness in muscle Group XII 
on the right.  

At a December 2002 VA neurological examination, the veteran 
stated that he initially had numbness from his right thigh 
all the way down to his right foot.  That subsequently 
recovered, but he still has some hypersensitivity over the 
bottom of his right foot, and he does not feel that he can 
bring back his right ankle as well as the left.  He also 
complains of some leg jerks when the sole of the foot is 
touched.  The veteran stated he cannot push off the right 
foot to jump.  He cannot walk on his heel with the front of 
the foot raised, and he has difficulty standing on his 
tiptoes.  Motor examination revealed grossly normal strength 
throughout, although he has some minimal dorsiflexion 
weakness of his right ankle compared to the left at 5-/5.  
Plantar flexion appeared to be intact.  Sensory testing 
revealed hyperpathic sensation of his right foot.  His gait 
was slow with slowly decreased arm swing.  The examiner 
diagnosed a history of nerve injury in the right leg from a 
gunshot wound.  The examiner then concluded the veteran had 
some hyperpathic sensation to the right foot and some minimal 
dorsiflexion weakness of the right ankle.  The examiner noted 
that the veteran's Parkinsonism compromised the examination 
with generalized slowness in movement throughout, and this 
affected the veteran's gait as well.

At a December 2002 VA muscle examination, the veteran 
complained of muscle weakness and instability of movement.  
His thigh muscles reportedly ache when in a crouched position 
for a short time.  When getting up from a kneeling position 
or from a sofa or lounge chair, he must use his arms and 
shoulders to push up.  When he is getting into the driver's 
seat of a car, he complains that the right leg under the 
steering wheel aggravates his above condition.  The veteran 
reported he has never had any treatment for this condition 
after leaving service.  On examination, he presented with a 
shortened stride, but his gait was stable.  Ranges of right 
ankle motion were as follows: plantar flexion to 15 degrees, 
extension to 0-5 degrees, inversion to 20 degrees, and 
eversion to 20 degrees.  On neurological examination, the 
veteran was unable to toe-walk, but the examiner then noted 
the presence of Parkinson's disease.  The veteran stated the 
right S1 was decreased as compared to the left, and malleolar 
circumference was 29 cm on the right, as opposed to 30 cm on 
the left.  The examiner diagnosed thigh muscle injury muscle 
Group XIII with residual post-traumatic periostitis right 
femur. 

A VA muscle examination was conducted in April 2003.  The 
right thigh injury was described as a through and through 
injury, injuring the hamstring muscles, and the veteran 
stated this gives him some discomfort and possibly some level 
of right thigh weakness, in addition to that caused by his 
Parkinson's disease.  On examination, there was no discomfort 
of the muscle on palpation, and there were no reported flare-
ups of discomfort or tenderness.  The veteran stated he has 
no limitation of motion from this wound.  The examiner noted 
that no joints were involved and that there was no decreased 
range of motion due to the cited muscle involvement.  
Functionally, the veteran stated that he has decreased 
strength in his right thigh secondary to the GSW injury.  
There was bilateral and essentially symmetrical lower 
extremity muscle atrophy secondary to deconditioning with the 
thighs measuring 47.5 cm on the right versus 48 cm on the 
left and calves at their broadest girth measuring 34 cm on 
the right versus 36 cm on the left.  Hip and knee flexion and 
extension were graded 5/5 bilaterally.  The examiner 
diagnosed bilateral SFW to the lower extremities without 
objective evidence of significant muscle group weakness or 
atrophy.

The medical evidence establishes the veteran's GSW to the 
right thigh involves muscle Group XIII, and this is rated 
under DC 5313.  Disability ratings under DC 5313 allow for a 
10 percent rating based on moderate impairment, a 30 percent 
rating for moderately severe impairment, and a 40 percent 
rating for severe impairment.  38 C.F.R. § 4.73.  The right 
thigh is currently rated as 10 percent disabling based on 
moderate muscle impairment, so a higher rating would require 
a showing of moderately severe or severe impairment. 

The above medical evidence establishes the veteran 
experienced a through and through injury to his right thigh 
that shows a track of the missile through muscle group XIII, 
but there are few objective findings of any residual 
impairment that would warrant a finding of moderately severe 
muscle disability.  The soft tissues of the right thigh were 
normal on X-ray examination over 30 years ago, and more 
recent examinations revealed normal lower extremity strength 
throughout.  The veteran acknowledged that he has never 
sought any post-service treatment for the right femur and 
posterior thigh.  At the most recent VA examination, the 
veteran reported no limitation of motion or muscle 
discomfort.  Hip and knee extension were graded 5/5 
bilaterally.  Moreover, the examiner confirmed that there was 
no decreased range of motion due to the thigh muscles, adding 
that there were no joints involved.  The examiner stated that 
there was no objective evidence of significant muscle group 
weakness or atrophy.  These findings are consistent with no 
more than moderate muscle disability.  

Pursuant to Schafrath, supra, consideration was also given to 
the DCs involving impairment of the thigh and femur, DCs 5253 
and 5255, respectively, but the record demonstrates an 
essentially full range of motion, and there is no competent 
evidence of femur malunion.  Additionally, there is no 
indication that range of motion was compromised by any pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca, supra. 

The veteran's right thigh involves neurological impairment, 
and this is the basis for the current 10 percent rating of 
the veteran's right tibial nerve impairment.  See Esteban, 
supra. 

DC 8524 provides for the evaluation of injury to the tibial 
nerve.  A 10 percent rating is provided for mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent rating is provided for moderate incomplete paralysis, 
and a 30 percent rating is provided for severe incomplete 
paralysis.  A maximum 40 percent evaluation is also warranted 
for complete paralysis of the internal popliteal (tibial) 
nerve, with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost. 38 C.F.R. 
§ 4.124a, DC 8524.

The above medical evidence reflects no more than mild 
incomplete paralysis of the right tibial nerve.  At the 
December 2002 VA examination, for example, the veteran stated 
his hypersensitivity to touch was limited to the bottom of 
the right foot; sensory testing revealed hyperpathic 
sensation.  Functionally, only minimal dorsiflexion weakness 
was noted, despite the veteran's Parkinson's disease and 
service-connected tendonopathy at the right Achilles tendon.  
Accordingly, a 


finding of moderate incomplete paralysis of the tibial nerve 
is inappropriate, and a higher rating is therefore not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of shell fragment wounds to the right arm, to 
include triceps weakness, is denied.

Entitlement to an increased rating for gunshot wound 
residuals to the right femur and posterior thigh, Muscle 
Group XIII, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for impairment of the 
right tibial nerve, to include hypesthesia, currently rated 
as 10 percent disabling, is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


